DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satterwhite (US-5564361).
As to claim 17, 26, Satterwhite teaches a garment usage indicator (see Satterwhite figure 2);  consisting essentially of a counter body 12 having a first indicia 24a and a second indicia thereon, wherein the counter body is singularly and unitarily formed and an indicator 30a movably connected to the counter body and configured to be selectively positioned relative to each of the first indicia and the second indicia for selectively aligning the indicator relative to the first indicia or the second indicia, wherein the indicator is singularly and unitarily formed, wherein the first indicia is different than the second indicia such that the indicator in alignment with the first indicia is configured to communicate a first wear state of the garment to a user and the indicator in alignment with the second indicia is configured to communicate a second wear state of the garment to the user. (see Satterwhite column 3 lines 46-65).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 11, 13, 15, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Stutzman (US-4886010) in view of Moore (US-2014/0317970).
	As to claims 1, 8, 15-16, Stutzman teaches a method of tracking wear of a garment with a device, the device including a counter body 12 and an indicator 42 (see Stutzman figure 1, 3, column 3 lines 55-65), the counter body having a first indicia and a second indicia (see Stutzman figure 3, column 3 lines 55-65) thereon,
the indicator movably connected to the counter body and configured to be selectively positioned relative to each of the first indicia and the second indicia for selectively aligning the indicator relative to the first indicia or the second indicia, wherein the first indicia is different than the second indicia such that the indicator in alignment with the first indicia is configured to communicate a first wear state of the garment to a user and the indicator in alignment with the second indicia is configured to communicate a second wear state of the garment to the user (see Stutzman figure 1, 3, column 3 lines 55-65), the method comprising:
selectively moving the indicator into alignment with the first indicia thereby
tracking the first wear state of the garment; (see column 3 lines 55-65).
moving the indicator from alignment with the first indicia into alignment with the second indicia thereby tracking the second wear state of the garment; communicating the first wear state of the garment to the user; associating the device with the garment (column 3 lines 55-65).
Stutzman does not teach “wearing of the garment by the user such that the device remains coupled to the garment while wearing”.  Nor does Stutzman teach “removing the device from the garment; and laundering the garment without the device.” Moore teaches a laundry tag and the claimed method steps thus: “The identification tag 10 can be used in close contact with human skin. When the personal linen 56 requires cleaning, the identification tag 10 can be removed from the personal linen 56 by retracting the strap 26 through the hole 34, pushing the enlarged elements 36 through as necessary. After the personal linen 56 is cleaned, the identification tag 10 can be reattached to the personal linen 56 as described above.” (paragraph 0079)
It would have been obvious to one of ordinary skill in the art that a laundry indicator such as taught by Stutzman can be attached to a garment while being worn and then removed from clothes before laundering the clothes, as taught by Moore since it is known in the art to do so and would yield predictable results.
	As to claims 11 and 13, the body 12 has an annular shape, and wherein selectively moving the indicator of the device into alignment with the first indicia further includes sliding the indicator about a central axis defined by the counter ring body into alignment with the first indicia (see Stutzman figure 1, 3, column 4, lines 43-48). 
As to claims 21, Stotzman teaches securing the device to the garment (see column 4 lines 62-68).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stutzman (US-4886010) in view of Moore (US-2014/0317970) and further in view of Reed (US-763323).
	As to claim 7, Stutzman does not specify simultaneously laundering the garment
and the device.  Reed teaches a laundry marker tag and teaches specifically that the tag is to remain attached to the clothes while being laundered (see Reed column 2, lines 90-95).  It would have been obvious to leave the marker taught by Stutzman on the clothes when being laundered, so it is not lost or mixed up with other clothes.

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stutzman (US-4886010) in view of Moore (US-2014/0317970) and further in view of Satterwhite (US-5564361).
	As to claim 12, the indicia in Stutzman remains uncovered when aligned with the indicator, but Stutzman lacks indicia that is between two portions of the indicator.  Satterwhite teaches a laundry indicator (see Satterwhite abstract, figures 1-4) and includes an indicator 30, 30a, that includes a pair of resilient arms that reveals indicia with aligned (see figure 7). It would have been obvious to one of ordinary skill in the art to combine an indicator as taught by Satterwhite with an indicator of Stutzman, since the mere substitution one known element for another would have required only routine skill in the art.

Response to Arguments
Applicant’s remarks do not make any specific arguments or note any specific distinctions.

Allowable Subject Matter
Claims 18, 19, 27, 28, 29 are allowed.
Claims 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636